Citation Nr: 1135685	
Decision Date: 09/22/11    Archive Date: 10/03/11

DOCKET NO.  06-07 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a rating in excess of 20 percent for status-post strain of the right ankle with fifth metatarsal fracture.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Mecone, Associate Counsel

INTRODUCTION

The Veteran had active military service from December 1994 to December 1998.

This matter came before the Board of Veterans' Appeals (Board) on appeal of a September 2004 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.

The Veteran testified before the undersigned Veterans Law Judge at a Board hearing held in San Diego, California in January 2009.  A transcript of that hearing is of record.

By way of a March 2010 order, the United States Court of Appeals for Veterans Claims (Court) vacated and remanded in part a March 2009 decision by the Board that had granted the Veteran's claim for an increased rating (to 20 percent) for status-post strain of the right ankle with fifth metatarsal fracture.  (The Court's order followed a joint motion for remand.)

In May 2010, the Board remanded the claim for further development consistent with the Court's order.  


FINDINGS OF FACT

1.  The Veteran's status post strain of the right ankle has resulted in disability that equates to marked limitation of motion; ankylosis of the right ankle has not been shown.

2.  The Veteran experiences pain as a result of a healed 5th metatarsal fracture, but the pain does not cause functional debility equating to moderate foot injury.



CONCLUSION OF LAW

The criteria for a higher rating for status-post strain of the right ankle with fifth metatarsal fracture have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Codes 5271, 5284 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will attempt to obtain on behalf of the claimant, and (3) any evidence that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that effective May 30, 2008, VA amended its regulations governing VA's duty to provide notice to a claimant regarding the information necessary to substantiate a claim.  The new version of 38 CFR 3.159(b)(1), removes the portion of the regulation which stated that VA would request that the claimant provide any evidence in his possession that pertains to the claim.  See 73 Fed. Reg. 23353-54 (April 30, 2008).

The Board notes that the Veteran was apprised of VA's duties to both notify and assist in correspondence dated in February 2004, and March 2006.  (Although the complete notice required by the VCAA was not provided until after the RO adjudicated the appellant's claim, any timing errors have been cured by the RO's subsequent actions.  Id.)  Specifically regarding VA's duty to notify, the notifications to the Veteran apprised him of what the evidence must show to establish entitlement to an increased rating, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The Veteran was apprised of the criteria for assigning disability ratings and for award of an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), VA and private treatment records, and secured medical opinions to evaluate the severity of the Veteran's status post right ankle strain with fifth metatarsal fracture.  VA examinations with respect to the issue on appeal were conducted in February 2004, August 2004, March 2007, and June 2010.  38 C.F.R. § 3.159(c)(4).  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds the above-noted VA examinations adequate, as they were predicated on a review of the medical records in the Veteran's claims file, considered all of the pertinent evidence of record, including the Veteran's statements regarding the severity of his disability, and provided information necessary to apply the relevant diagnostic codes pertaining to the Veteran's status post right ankle strain with fifth metatarsal fracture.  Accordingly, the Board finds that VA's duty to assist in obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4).  In summary, no duty to assist was unmet.


II.  Analysis

A VA medical record dated in March 2003 shows that the Veteran reported pain and a clicking sound with certain movements.  He reported that pain usually occurred after he exercised.  

A VA medical record dated in April 2003 reveals that the Veteran had a little instability in his ankle.  He reported using a brace and pain medication as needed.

The Veteran was afforded a VA examination in February 2004.  The Veteran reported that he experienced recurrent discomfort if he participated in running, jogging, and prolonged walking.  He did not know if the discomfort was associated with swelling.  His passive range of motion was 20 degrees of dorsiflexion; and 45 degrees of plantar flexion.  His active range of motion was 10 degrees of dorsiflexion; and 45 degrees of plantar flexion.  He complained of pain with repetitive dorsiflexion and plantar flexion.  He declined to push up after three or four episodes on the ball of his right foot secondary to fatigability.  The Veteran was diagnosed with right ankle sprain with functional impairment affecting his ability to run, jump, and engage in prolonged walking.  

A letter from the Veteran's VA physician dated in May 2004 shows that the Veteran's ankle affected his functional status.  The Veteran could no longer run distances, stand for long periods, or lift weights.  

The Veteran was afforded a second VA examination in August 2004.  He reported a fifth metatarsal fracture in May 2004.  The Veteran used crutches to ambulate, and was able to heel walk on his removable Cam walker.  He complained of some localized tenderness.  Physical examination of his foot showed normal bony alignment, no swelling, erythema, or other abnormality.  He had mild tenderness over the base of the fifth metatarsal.  His range of motion was 20 degrees of dorsiflexion; 45 degrees of plantar flexion; 20 degrees of inversion; and 15 degrees of eversion.  He had mild tenderness, but no swelling over the base of the fifth metatarsal.  He was neurovascularly intact with normal motor and sensory exam.  It was opined that the Veteran had mild functional impairment.  His range of motion was not additionally limited by pain, fatigue, weakness, or lack of endurance following repetitive use.  

A VA medical record dated in January 2006 shows that the Veteran reported intermittent flares.  He had full range of motion.  There was no swelling or edema.  He had pain to palpation below the medial malleolus and pain along the dorsum of the foot.

The Veteran was afforded a third VA examination in March 2007.  He reported pain in the lateral foot and into the distal leg, which was a sharp, constant pain that he treated with pain killers.  He also wore a hard Velcro ankle brace for lateral and medial support.  He was able to do long walks and attempted to continue exercising, but was not able to run.  He reported fairly constant pain, and no significant flare-ups, as he wore the brace and moderated his high-impact activities.  Examination revealed a normal-appearing ankle mortise with no erythema or swelling noted.  There was tenderness over the sinus tarsi area and over the proximal fifth metatarsal.  Toe alignment was normal, and no callus was appreciated over the fifth metatarsal.  The arch and os calcis attachment were normal, and there were no calluses or indication of abnormal weightbearing.  No subtalar crepitus or motion was noted on stress testing.  Range of motion was dorsiflexion of 20 degrees; and 30 degrees of plantar flexion.  He was unwilling to do a heel-and-toe walk due to pain in the lateral aspect of the foot.  His motion was mildly impaired due to chronic pain in his foot, with no additional limitation due to weakness, fatigue, lack of endurance, or incoordination on repeat testing.  The ankle was stable to anterior and posterior drawer and inversion and eversion stress testing, but there was some discomfort.  There was no occupational or daily activity limitation at that time.  

The examiner noted that the Veteran's proximal right fifth metatarsal fracture with bony union had good healing with anatomic alignment.  However, the examiner also noted that the Veteran was developing chronic pain in his right foot, primarily from the little toe into his distal lower leg, and noted that the Veteran would need evaluation for the source of the pain, as he might be developing arthritis or some component of reflex sympathetic dystrophy.  

At a June 2010 VA examination, the Veteran reported that his pain was a sharp pain at the base of the fifth toe on the dorsal aspect that radiated all the way to the tip of the fifth toe.  The VA examiner reported that the Veteran's foot and ankle pain tended to go together, and noted that the Veteran used an ankle brace as well as inserts, which helped.  The Veteran reported associated weakness, stiffness, fatigability and swelling, and stated that he experienced symptoms only with standing or walking, not while at rest.  The VA examiner found no evidence of effusion in the ankle or foot, and reported dorsiflexion of the right ankle from zero to 15 degrees, and plantar flexion zero to 40, limited by pain.  Repetitive range of motion of the ankle caused increased pain, but there was no increase in weakness, fatigability or additional functional limitations.  The VA examiner reported that the Veteran's gait was antalgic and that he tended to bear weight on the medial aspect of the foot.  The VA examiner reported that there was no evidence of painful motion, edema, instability or weakness, but noted that the Veteran had tenderness at the base of the fifth metatarsal, and pain all along the fifth metatarsal to the tip of the toe as well as pain over the lateral ankle and the anterior talofibular ligament.  The VA examiner reported no calluses, and no usual shoe pattern to indicate abnormal weight bearing.  There was no evidence of hammertoes, high arch or pes planus.  X-rays of the right ankle and right foot revealed status post right fifth metatarsal fracture, but were otherwise unremarkable.  The VA examiner noted that the Veteran did not have osteoarthrosis based on x-ray examination, and also stated that after conducting a thorough physical examination, the Veteran did not suffer from reflex sympathetic dystrophy.  In sum, after examining the Veteran and obtaining x-rays, the VA examiner did not identify any further right foot disability beyond his already service-connected status post strain of the right ankle with 5th metatarsal fracture.

Disability ratings are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the assigned evaluation is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7. Vet. App. 55, 58 (1994).  Although the recorded history of a particular disability should be reviewed in order to make an accurate assessment under the applicable criteria, the regulations do not give past medical reports precedence over current findings.  Id.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

The United States Court of Appeals for Veterans Claims (Court) has held that staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App 505 (2007).  Here, the evidence shows that a staged rating is not warranted at any time during this appeal.

The Veteran's right ankle limitation of motion has been evaluated utilizing the rating criteria found at Diagnostic Code 5271. Under Diagnostic Code 5271, a 10 percent rating is for moderate limitation of motion, and a 20 percent rating is for marked limitation of motion.  Normal range of motion of the ankle is measured as 0-20 degrees of dorsiflexion and 0-45 degrees of plantar flexion. 38 C.F.R. § 4.71 (Plate II) (2010).  To obtain a higher (30 percent) rating for an ankle disability, ankylosis of the right ankle must be shown.

In this case, a key issue is whether the Veteran suffers from a right foot disability other than the strain that would warrant a rating separate from that assigned for the ankle-specifically, any disability due to the fifth metatarsal fracture.  As noted above, the Veteran has complained of chronic right foot pain, which is primarily painful from the little toe into his distal lower leg.  However, after conducting a thorough examination, the June 2010 VA examiner did not find that the Veteran suffered from any additional foot disability beyond the service-connected status post right ankle strain with healed fifth metatarsal fracture.  The VA examiner stated that although x-rays of the right ankle and right foot revealed status post right fifth metatarsal fracture, the x-rays were otherwise unremarkable.  Specifically, the VA examiner noted that the Veteran did not have osteoarthrosis based on x-ray examination, and also stated that after conducting a thorough physical examination, the Veteran did not suffer from reflex sympathetic dystrophy.  In sum, after examining the Veteran and obtaining x-rays, the VA examiner did not identify any further right foot disability beyond his already service-connected healed right fifth metatarsal fracture.  Although the VA examiner reported that the Veteran suffered from a sharp pain at the base of the fifth toe on the dorsal aspect that radiated to the tip of the fifth toe, the VA examiner did not find evidence of a specific disability that was causing this pain other than the bone fracture.  

As noted above, the Veteran sustained a fifth metatarsal fracture in May 2004 resulting from his service-connected chronic ankle instability.  He was placed in a cast for two weeks and then in a Cam walker.  At the March 2007 VA examination, the Veteran's fifth metatarsal fracture was diagnosed as right fifth metatarsal fracture with bony union and good healing with anatomic alignment.  Essentially, the March 2007 VA examiner found that the Veteran's fracture of his fifth metatarsal had healed, and as such diagnostic code 5283, which addresses malunion of, or nonunion of the tarsal or metatarsal bones, is not applicable.  See 38 C.F.R. § 4.71a, Diagnostic Code 5283 (2010).  

As for the pain, which appears to be the only disabling symptom caused by the fracture, the Board does not find that a compensable rating separate from the 20 percent rating assigned for the ankle is warranted.  

The provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5284 allow for a compensable rating when there has been "moderate" disability due to foot injury.  A 20 percent rating is assignable for "moderately severe" disability, and a 30 percent rating is warranted for "severe" disability.  

Disability such as that described in the record does not amount to disability that warrants a characterization of "moderate," as that term is used in Diagnostic Code 5284.  The term "moderate" is not specifically defined by the regulation, but a review of other rating criteria relating to disabilities closely associated with the same anatomical area suggests that this term contemplates disability greater than that experienced by the Veteran.  To name a few examples, a 10 percent rating (which is the rating assignable under Diagnostic Code 5284 for "moderate" foot injury) may also be assigned in cases where there is hallux valgus that has been surgically corrected with resection of a metatarsal head, or hallux valgus of such a degree that it is equivalent to amputation of a great toe, see 38 C.F.R. § 4.71a, Diagnostic Code 5280 (2010); or where all toes of a foot are hammer toes, see 38 C.F.R. § 4.71a, Diagnostic Code 5282 (2010); or where the great toe has been amputated without metatarsal involvement, see 38 C.F.R. § 4.71a, Diagnostic Code 5171 (2001).  

The Veteran's disability, which has been shown to cause pain, does not rise to such levels.  In other words, it is not the sort of disability contemplated by the rating criteria for a 10 percent rating, in this case under Diagnostic Code 5284.  (The Veteran has reported that his pain has significantly affected his ability to walk, but examiners have not found disabling manifestations typical of the 10 percent rating for foot problems.  In March 2007, the examiner found that, even with the pain, there was no occupational or daily activity limitation, and in June 2010, the examiner noted that, despite the Veteran's complaints and antalgic gait, there was no indication of abnormal weight bearing.  There was some limitation in prolonged standing and walking, but there were no symptoms when not standing or walking.)  In short, as noted above, the symptoms described by the examiners do not equate to the sort of disabilities contemplated by "moderate" impairment.  Therefore, the Board finds that the preponderance of the evidence is against the claim for a compensable rating for the fracture residuals.  (When the rating criteria do not provide for a zero percent rating, a zero percent rating will be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2010).)

Although the veteran's representative has argued that the provisions of 38 C.F.R. §§ 4.40, 4.45 (2010) relating to functional losses caused by pain with use should be applied, see DeLuca v. Brown, 8 Vet. App. 205 (1995), the Board finds that these provisions are not applicable in this case.  It is well settled that only disabilities ratable on the basis of limitation of a joint or joints, such as arthritis, qualify for the §§ 4.40, 4.45 analysis.  See Johnson v. Brown, 9 Vet. App. 7 (1996); Johnston v. Brown, 10 Vet. App. 80, 85 (1997); VAOPGCPREC 9-98 (1998), published at 63 Fed. Reg. 56703-4 (Oct. 22, 1998).  However, the diagnostic codes pertaining to disorders of the feet (Diagnostic Codes 5276 through 5284) contain no criteria for assigning ratings premised solely upon limitation of motion.  Diagnostic Code 5284 may require analysis of limitation of motion, but the applicability of §§ 4.40, 4.45 depends upon the manifestations compensated by this Diagnostic Code section.  VAOPGCPREC 9-98.  

In the Veteran's case, there has been no indication that his fracture residuals are manifested by limitation of motion.  As noted above, only pain and tenderness have been attributed to the disability.  There has been no indication that limitation of motion of any joint is a manifestation of the ratable service-connected fracture.  Consequently, the Board finds that a DeLuca-type analysis is not warranted.  

Regarding the Veteran's right ankle, the Veteran is currently in receipt of the highest evaluation available under diagnostic code 5271 for limitation of motion of the ankle.  To obtain a higher (30 percent) rating under diagnostic code 5270, the Veteran's right ankle would have to be ankylosed.  See 38 C.F.R. §§ 3.159, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code 5270.  However, during the entire claim period, the Veteran has never been diagnosed with ankylosis.  See VA examinations dated in February 2004, August 2004, March 2007, and June 2010.  As such, a higher rating for status post strain of the right ankle is not warranted.

Lastly, although the Veteran has described his ankle and fracture disabilities as being so severe that he deserves a higher rating, the evidence does not show an exceptional or unusual disability picture as would render impractical the application of the regular schedular rating standards.  See 38 C.F.R. § 3.321 (2010).  The current evidence of record does not demonstrate that the Veteran's status-post strain of the right ankle with fifth metatarsal fracture has resulted in any impairment not contemplated by the rating criteria.  § 3.321.  It is undisputed that his disability would adversely affect employment, but it bears emphasis that the schedular rating criteria are designed to take such factors into account.  The schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability. "  38 C.F.R. § 4.1 (2010).  Given the lack of evidence showing unusual disability not contemplated by the rating schedule, the Board concludes that a remand for consideration of referral of any issue to the VA Central Office for extraschedular evaluation is not warranted.


ORDER

An increased rating for status-post strain of the right ankle with fifth metatarsal fracture, currently evaluated as 20 percent disabling, is denied.



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


